INTEGRITY VIKING FUNDS CODE OF ETHICS AND STATEMENT ON INSIDER TRADING CODE OF ETHICS INTEGRITY VIKING FUNDS Rule 17j-1 (the “Rule”) under the Investment Company Act of 1940 (the “Act”) requires registered investment companies (“investment companies”) and their investment advisers, sub-advisers and principal underwriters to adopt written codes of ethics designed to prevent fraudulent trading by those persons covered under the Rule. The Rule also makes it unlawful for certain persons, including any officer or director of an investment company, in connection with the purchase or sale by such person of a security held or to be acquired by an investment company to: (1) employ any device, scheme or artifice to defraud the investment company; (2) make to the investment company any untrue statement of a material fact or omit to state to the investment company a material fact necessary in order to make the statements made, in light of the circumstances under which they are made, not misleading; (3) engage in any act, practice or course of business which operates or would operate as a fraud or deceit upon the investment company; or (4) engage in any manipulative practice with respect to the investment company. The Rule also requires that each investment company and its affiliates use reasonable diligence and institute procedures reasonably necessary to prevent violations of its code of ethics. In addition to the Rule, the
